Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 and 16 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #3,418,681 to Szabo (Szabo).
With Respect to Claim 11  
	Szabo discloses an apparatus comprising: a device connecting assembly comprising a rigid base (58 and/or 38; alternately body portion of 14) connected to a grip layer (outer layer of cover 14), a first channel joint (left 40 or 40 in combination with 38 and/or 44) formed in the grip layer (FIGS. 2-4 show it formed in a recess in the grip layer) and a second channel joint (right 40 or 40 in combination with 38 and/or 44) formed in the grip layer(FIGS. 2-4 show it formed in a recess in the grip layer); a finger gripping assembly comprising a first top channel joint (left 26) and a second top channel joint (right 26); 
With Respect to Claim 12  
The apparatus of claim 11 wherein the rigid base comprises a device case (14 is disclosed as a carrying case and is a device case as it is capable of holding devices).  
With Respect to Claim 16  
A system comprising: a device connecting assembly comprising a base (14), a first channel joint (left 40 or 40 in combination with 38 and/or 44) formed in the base, and a second channel joint (right 40 or 40 in combination with 38 and/or 44) formed in the base; a finger gripping assembly comprising a first top channel joint (left 26) and a second top channel joint (right 26); a first-jointed connection assembly comprising a first device side strut (left 42) connected to a first finger side strut (left 28) with a first leg joint (46), wherein the first device side strut connects to the first channel joint and the first finger side strut connects to the first top channel joint; and a second jointed connection assembly comprising a second device side strut (right 42) connected to a second finger side strut (right 28) with a second leg joint (46), wherein the second device side strut connects to the second channel joint and the second finger side strut connects to the second top channel joint (FIGS. 2-6). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2016/0088924 to Haymond (Haymond) in view of U.S. Patent Publication #2016/0069512 to Grieve (Grieve) and U.S. Patent #3,418,681 to Szabo (Szabo).
With Respect to Claims 11-12 and 16 
	As to claim 16, Haymond discloses a device connecting assembly comprising a base (14/22), a device connecting assembly (26), and a finger gripping assembly (70), but does not disclose the details of the device connecting assembly, finger gripping assembly, or the jointed connection assemblies as claimed.
	Grieve discloses forming a similar finger gripping structure with hinged joints connecting struts to the finger gripping assembly and that this is a substitute for a strap like that of Haymond.
	Szabo discloses forming a device connecting assembly, a finger gripping assembly, and a pair of jointed connection assemblies as claimed (see the rejection of claim 16 above using Szabo alone for details).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Grieve, to replace the finger gripping strap of Haymond with a jointed structure like that of Szabo, in order to provide a jointed structure with the benefits taught by Szabo (e.g. collapsibility), and/or as a mere substitution of one art known fastening/joint structure for another.
	As to claim 11, this is presented as an alternative rejection of those claims as all of their limitations are similarly met by the combination.
With Respect to Claim 12  
	The apparatus of claim 11, and wherein the rigid base (taken to be 26 in combination with the device case 26 is attached to) comprises a device case (it is disclosed as attachable to a device case in e.g. [0030], and is considered part of the case after attachment).
	Alternately, it would have been obvious to one of ordinary skill in the art before the filing date of this application to replace the adhesive connection between 26 and the case with a permanent attachment such as welding or monolithic formation such as molding the two as a single part, in order to provide a stronger connection between the parts and/or as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 13  
The apparatus of claim 12, and a peg (46) connecting the device case to the grip layer, but does not disclose further comprising: Page 4 of 16SERIAL NO. 17/133,325a peg formed on the device case wherein the peg connects to an orifice in the grip layer.   
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the peg (46) on the rigid base (26 or 26 and the case) and the orifice on 42, as the structure would still function in the same fashion, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04(VI)(C)).
With Respect to Claim 14  
The apparatus of claim 12 further comprising: a snap swivel connection between the rigid base and the grip layer (noting snap swivel formed by 42).  
 With Respect to Claim 17  
The system of claim 16 further comprising at least one of: a snap swivel connection (noting connection via 46) between the rigid base and a grip layer; and Page 5 of 16 SERIAL NO. 17/133,325a rivet swivel connection between the rigid base and the grip layer.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2016/0088924 to Haymond (Haymond) in view of U.S. Patent Publication #2016/0069512 to Grieve (Grieve) and U.S. Patent #3,418,681 to Szabo (Szabo) as applied to claim 12 above, and further in view of U.S. Patent Publication #2019/0141174 to Britt (Britt).
With Respect to Claim 15  
The apparatus of claim 12 but does not disclose further comprising: a rivet swivel connection between the rigid base and the grip layer.  
However, Britt disclases forming a similar finger gripping structure attached to a device case and using a rivet swivel connection to allow pivoting of the parts.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Britt, to replace the snap swivel of the combination with a rivet swivel, in order to provide a stronger connection between the parts (Le. a snap connection is more likely to come undone/unsnap than a rivet) and/or as a mere substitution of one art known pivoting/swivel structure for another.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2016/0088924 to Haymond (Haymond) in view of U.S. Patent Publication #2016/0069512 to Grieve (Grieve) and U.S. Patent #3,418,681 to Szabo (Szabo) as applied to claim 16 above, and further in view of U.S. Patent #10,244,854 to Haber (Haber).
With Respect to Claim 18  
The system of claim 16 but does not disclose further comprising: a magnet formed in the finger gripping assembly.  
However, Haber discloses a similar finger gripping assembly and including a magnet formed in the finger gripping assembly (e.g. a portion or layer of 30) in order to connect the device ta a support apparatus such as a car mount.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Haber, to include a magnet formed in the finger gripping assembly (e.g. as part of 12) in order to allow a user to connect the device to a support apparatus such as a car mount as taught by Haber.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2016/0088924 to Haymond (Haymond) in view of U.S. Patent Publication #2016/0069512 to Grieve (Grieve), U.S. Patent #3,418,681 to Szabo (Szabo), and U.S. Patent #10,244,854 to Haber (Haber) as applied to claim 18 above, and further in view of U.S. Patent Publication #2018/0184773 to Whitten (Whitten).
With Respect to Claim 19  
The system of claim 18 further comprising: a vehicle mount (Haber discloses attachment to a car mount which is a vehicle mount); but does not disclose a car mounting lip connected to the rigid base.  
However, Whitten discloses a device case with a magnetic mounting structure comprising a lip (206, FIG. 5; alternately 440, FIG. 23) that engages a corresponding structure on the other portion of the magnetic mounting structure (not shown; alternately 602) to inhibit slippage between the parts when mounted/connected together.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Whitten, to form the finger gripping assembly/magnetic mount of the combination with a car mounting lip as taught by Whitten, in order to inhibit slippage between the finger gripping assembly/magnetic mount and the car mount when they are connected together.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2016/0088924 to Haymond (Haymond) in view of U.S. Patent Publication #2016/0069512 to Grieve (Grieve), U.S. Patent #3,418,681 to Szabo (Szabo), U.S. Patent #10,244,854 to Haber (Haber), and U.S. Patent Publication #2018/0184773 to Whitten (Whitten) as applied to claim 19 above, and further in view of U.S. Patent #7,374,142 to Carnevali (Carnevali).
With Respect to Claim 20  
The system of claim 19 wherein car mounting lip further comprises: an inward tapering lower layer (noting tapering forming shoulder 440, FIG. 23); and the desirability of making the top high friction to prevent slipping (e.g. using a textured surface), but does not disclose a top layer, wherein a top of the top layer is connected to the inward tapering lower layer. 
	However, Carnevali discloses the use of a nonslip material (e.g. rubber) coating a similar magnetic attachment structure in order to prevent slipping.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Carnevali, to add a top layer wherein a top of the top layer is connected to the inward tapering lower layer, in order to provide a higher friction surface to increase gripping and prevent slipping/sliding of the attached mount.
Response to Arguments
Applicant’s arguments filed 11/18/2021 have been considered but are largely either not persuasive or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that some of Applicant’s arguments are persuasive, and so those objections/rejections are no longer present, and as such these arguments will not be further addressed.
In response to Applicant’s statements that the prior art (e.g. Szabo or Haymond in view of Grieve and Szabo) does not disclose or render obvious the subject matter of the amended claims, see the rejections above for how the prior art renders obvious the claimed subject matter.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., three pivoting connections allow the apparatus to pivot inwardly at the axel joints and outwardly at the axel joints) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734